Exhibit 10.1

 

Execution Version

 

RSP PERMIAN, INC.

 

2014 LONG TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Purpose

1

 

 

 

 

2.

Definitions

1

 

 

 

 

3.

Administration

5

 

(a)

Authority of the Committee

5

 

(b)

Manner of Exercise of Committee Authority

6

 

(c)

Limitation of Liability

6

 

 

 

 

4.

Stock Subject to Plan

7

 

(a)

Overall Number of Shares Available for Delivery

7

 

(b)

Application of Limitation to Grants of Awards

7

 

(c)

Availability of Shares Not Issued under Awards

7

 

(d)

Stock Offered

7

 

 

 

 

5.

Eligibility; Per Person Award Limitations

7

 

 

 

 

6.

Specific Terms of Awards

8

 

(a)

General

8

 

(b)

Options

8

 

(c)

Stock Appreciation Rights

9

 

(d)

Restricted Stock

10

 

(e)

Restricted Stock Units

11

 

(f)

Bonus Stock and Awards in Lieu of Obligations

11

 

(g)

Dividend Equivalents

12

 

(h)

Other Awards

12

 

 

 

 

7.

Certain Provisions Applicable to Awards

12

 

(a)

Termination of Employment

12

 

(b)

Stand-Alone, Additional, Tandem, and Substitute Awards

12

 

(c)

Term of Awards

13

 

(d)

Form and Timing of Payment under Awards; Deferrals

13

 

(e)

Exemptions from Section 16(b) Liability

13

 

(f)

Non-Competition Agreement

13

 

 

 

 

8.

Performance and Annual Incentive Awards

14

 

(a)

Performance Conditions

14

 

(b)

Performance Awards Granted to Designated Covered Employees

14

 

(c)

Annual Incentive Awards Granted to Designated Covered Employees

16

 

(d)

Written Determinations

17

 

(e)

Status of Section 8(b) and Section 8(c) Awards under Section 162(m) of the Code

17

 

i

--------------------------------------------------------------------------------


 

9.

Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization

17

 

(a)

Existence of Plans and Awards

17

 

(b)

Subdivision or Consolidation of Shares

18

 

(c)

Corporate Recapitalization

19

 

(d)

Additional Issuances

19

 

(e)

Change in Control

19

 

(f)

Change in Control Price

20

 

(g)

Impact of Corporate Events on Awards Generally

20

 

 

 

 

10.

General Provisions

20

 

(a)

Transferability

20

 

(b)

Taxes

22

 

(c)

Changes to this Plan and Awards

22

 

(d)

Limitation on Rights Conferred under Plan

22

 

(e)

Unfunded Status of Awards

23

 

(f)

Nonexclusivity of this Plan

23

 

(g)

Fractional Shares

23

 

(h)

Severability

23

 

(i)

Governing Law

23

 

(j)

Conditions to Delivery of Stock

24

 

(k)

Section 409A of the Code

24

 

(l)

Plan Effective Date and Term

24

 

ii

--------------------------------------------------------------------------------


 

RSP PERMIAN, INC.

 

2014 Long Term Incentive Plan

 

1.                                      Purpose.  The purpose of the RSP
Permian, Inc. 2014 Long Term Incentive Plan (the “Plan”) is to provide a means
through which RSP Permian, Inc., a Delaware corporation (the “Company”), and its
Subsidiaries may attract and retain able persons as employees, directors and
consultants of the Company, and its Subsidiaries, and to provide a means whereby
those persons upon whom the responsibilities of the successful administration
and management of the Company, and its Subsidiaries, rest, and whose present and
potential contributions to the welfare of the Company, and its Subsidiaries, are
of importance, can acquire and maintain stock ownership, or awards the value of
which is tied to the performance of the Company, thereby strengthening their
concern for the welfare of the Company, and its Subsidiaries, and their desire
to remain employed.  A further purpose of this Plan is to provide such
employees, directors and consultants with additional incentive and reward
opportunities designed to enhance the profitable growth of the Company. 
Accordingly, this Plan primarily provides for the granting of Incentive Stock
Options, options which do not constitute Incentive Stock Options, Restricted
Stock Awards, Restricted Stock Units, Stock Appreciation Rights, Dividend
Equivalents, Bonus Stock, Other Stock-Based Awards, Annual Incentive Awards,
Performance Awards, or any combination of the foregoing, as is best suited to
the circumstances of the particular individual as provided herein.

 

2.                                      Definitions.  For purposes of this Plan,
the following terms shall be defined as set forth below, in addition to such
terms defined in Section 1 hereof:

 

(a)                                 “Annual Incentive Award” means a conditional
right granted to an Eligible Person under Section 8(c) hereof to receive a cash
payment, Stock or other Award, unless otherwise determined by the Committee,
after the end of a specified year.

 

(b)                                 “Award” means any Option, SAR, Restricted
Stock Award, Restricted Stock Unit, Bonus Stock, Dividend Equivalent, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any other right or interest granted to a Participant under this Plan.

 

(c)                                  “Beneficiary” means one or more persons,
trusts or other entities which have been designated by a Participant, in his or
her most recent written beneficiary designation filed with the Committee, to
receive the benefits specified under this Plan upon such Participant’s death or
to which Awards or other rights are transferred if and to the extent permitted
under Section 10(a) hereof.  If, upon a Participant’s death, there is no
designated Beneficiary or surviving designated Beneficiary, then the term
Beneficiary means the persons, trusts or other entities entitled by will or the
laws of descent and distribution to receive such benefits.

 

(d)                                 “Board” means the Company’s Board of
Directors.

 

(e)                                  “Bonus Stock” means Stock granted as a
bonus pursuant to Section 6(f).

 

1

--------------------------------------------------------------------------------


 

(f)                                   “Business Day” means any day other than a
Saturday, a Sunday, or a day on which banking institutions in the state of Texas
are authorized or obligated by law or executive order to close.

 

(g)                                  “Change in Control” means, except as
otherwise provided in an Award Agreement, the occurrence of any of the following
events:

 

(i)                                     The consummation of an agreement to
acquire or a tender offer for beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act by any Person, of 50% or more of
either (x) the then outstanding shares of Stock (the “Outstanding Stock”) or
(y) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control:  (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company or (D) any acquisition by any entity pursuant to a transaction that
complies with clauses (A), (B) and (C) of paragraph (iii) below;

 

(ii)                                  Individuals who constitute the Incumbent
Board cease for any reason to constitute at least a majority of the Board;

 

(iii)                               Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or an acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) the Outstanding Stock and Outstanding Company Voting Securities immediately
prior to such Business Combination represent or are converted into or exchanged
for securities which represent or are convertible into more than 50% of,
respectively, the then outstanding shares of common stock or common equity
interests and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company, or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or the
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock or common equity interests of the entity resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body of such entity to the extent that such ownership results solely
from ownership of the Company that existed prior to the Business Combination,
and (C) at least a majority of the members of the board of directors or similar
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv)                              Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, with respect to an Award that provides for a
deferral of compensation under the Nonqualified Deferred Compensation Rules and
with respect to which a Change in Control would accelerate vesting, “Change in
Control” shall mean an event that qualifies both as a “Change in Control” as
defined in this Section 2(g) as well as a “change of control event” as defined
in the Nonqualified Deferred Compensation Rules.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto.

 

(i)                                     “Committee” means a committee of two or
more directors designated by the Board to administer this Plan; provided,
however, that, unless otherwise determined by the Board, the Committee shall
consist solely of two or more directors, each of whom shall be a Qualified
Member (except to the extent administration of this Plan by “outside directors”
is not then required in order to qualify for tax deductibility under section
162(m) of the Code).

 

(j)                                    “Covered Employee” means an Eligible
Person who is a Covered Employee as specified in Section 8(e) of this Plan.

 

(k)                                 “Dividend Equivalent” means a right, granted
to an Eligible Person under Section 6(g), to receive cash, Stock, other Awards
or other property equal in value to dividends paid with respect to a specified
number of shares of Stock, or other periodic payments.

 

(l)                                     “Effective Date” means January 16, 2014.

 

(m)                             “Eligible Person” means all officers and
employees of the Company or of any of its Subsidiaries, and other persons who
provide services to the Company or any of its Subsidiaries, including directors
of the Company.  An employee on leave of absence may be considered as still in
the employ of the Company or any of its Subsidiaries for purposes of eligibility
for participation in this Plan.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time, including rules thereunder and
successor provisions and rules thereto.

 

(o)                                 “Fair Market Value” means, as of any
specified date, (i) if the Stock is listed on a national securities exchange,
the closing sales price of the Stock, as reported on the stock exchange
composite tape on that date (or if no sales occur on that date, on the last
preceding date on which such sales of the Stock are so reported); (ii) if the
Stock is not traded on a national securities exchange but is traded over the
counter at the time a determination of its fair market value is required to be
made under the Plan, the average between the reported high and low bid and asked
prices of Stock on the most recent date on which Stock was publicly traded;
(iii) in the event Stock is not publicly traded at the time a determination of
its value is required to be made under the Plan, the amount determined by the
Committee in its discretion in such manner as it deems appropriate, taking into
account all factors the Committee deems appropriate including, without
limitation, the Nonqualified Deferred Compensation Rules; or (iv) on the date of
a Qualifying Public Offering of Stock, the offering price under such Qualifying
Public Offering.

 

3

--------------------------------------------------------------------------------


 

(p)                                 “Incentive Stock Option” or “ISO” means any
Option intended to be and designated as an incentive stock option within the
meaning of section 422 of the Code or any successor provision thereto.

 

(q)                                 “Incumbent Board” means the portion of the
Board constituted of the individuals who are members of the Board as of the
Effective Date and any other individual who becomes a director of the Company
after the Effective Date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.

 

(r)                                    “Nonqualified Deferred Compensation
Rules” means the limitations or requirements of section 409A of the Code and the
guidance and regulations promulgated thereunder.

 

(s)                                   “Option” means a right, granted to an
Eligible Person under Section 6(b) hereof, to purchase Stock or other Awards at
a specified price during specified time periods.

 

(t)                                    “Other Stock-Based Awards” means Awards
granted to an Eligible Person under Section 6(i) hereof.

 

(u)                                 “Participant” means a person who has been
granted an Award under this Plan which remains outstanding, including a person
who is no longer an Eligible Person.

 

(v)                                 “Performance Award” means a right, granted
to an Eligible Person under Section 8 hereof, to receive Awards based upon
performance criteria specified by the Committee.

 

(w)                               “Person” means any person or entity of any
nature whatsoever, specifically including an individual, a firm, a company, a
corporation, a partnership, a limited liability company, a trust or other
entity; a Person, together with that Person’s Affiliates and Associates (as
those terms are defined in Rule 12b-2 under the Exchange Act, provided that
“registrant” as used in Rule 12b-2 shall mean the Company), and any Persons
acting as a partnership, limited partnership, joint venture, association,
syndicate or other group (whether or not formally organized), or otherwise
acting jointly or in concert or in a coordinated or consciously parallel manner
(whether or not pursuant to any express agreement), for the purpose of
acquiring, holding, voting or disposing of securities of the Company with such
Person, shall be deemed a single “Person.”

 

(x)                                 “Qualifying Public Offering” means a firm
commitment underwritten public offering of Stock for cash where the shares of
Stock registered under the Securities Act are listed on a national securities
exchange.

 

4

--------------------------------------------------------------------------------


 

(y)                                 “Qualified Member” means a member of the
Committee who is a “nonemployee director” within the meaning of
Rule 16b-3(b)(3) and an “outside director” within the meaning of Treasury
Regulation 1.162-27 under section 162(m) of the Code.

 

(z)                                  “Restricted Stock” means Stock granted to
an Eligible Person under Section 6(d) hereof, that is subject to certain
restrictions and to a risk of forfeiture.

 

(aa)                          “Restricted Stock Unit” means a right, granted to
an Eligible Person under Section 6(e) hereof, to receive Stock, cash or a
combination thereof at the end of a specified deferral period.

 

(bb)                          “Rule 16b-3” means Rule 16b-3, promulgated by the
Securities and Exchange Commission under section 16 of the Exchange Act, as from
time to time in effect and applicable to this Plan and Participants.

 

(cc)                            “Securities Act” means the Securities Act of
1933 and the rules and regulations promulgated thereunder, or any successor law,
as it may be amended from time to time.

 

(dd)                          “Stock” means the Company’s Common Stock, par
value $0.01 per share, and such other securities as may be substituted (or
resubstituted) for Stock pursuant to Section 9.

 

(ee)                            “Stock Appreciation Rights” or “SAR” means a
right granted to an Eligible Person under Section 6(c) hereof.

 

(ff)                              “Subsidiary” means with respect to the
Company, any corporation or other entity of which a majority of the voting power
of the voting equity securities or equity interest is owned, directly or
indirectly, by the Company.

 

3.                                      Administration.

 

(a)                                 Authority of the Committee.  This Plan shall
be administered by the Committee except to the extent the Board elects to
administer this Plan, in which case references herein to the “Committee” shall
be deemed to include references to the “Board.”  Subject to the express
provisions of the Plan and Rule 16b-3, the Committee shall have the authority,
in its sole and absolute discretion, to (i) adopt, amend, and rescind
administrative and interpretive rules and regulations relating to the Plan;
(ii) determine the Eligible Persons to whom, and the time or times at which,
Awards shall be granted; (iii) determine the amount of cash and/or the number of
shares of Stock, as applicable Stock Appreciation Rights, Restricted Stock
Units, Restricted Stock Awards, Dividend Equivalents, Bonus Stock, Other
Stock-Based Awards, Annual Incentive Awards, Performance Awards, or any
combination thereof, that shall be the subject of each Award; (iv) determine the
terms and provisions of each Award agreement (which need not be identical),
including provisions defining or otherwise relating to (A) the term and the
period or periods and extent of exercisability of the Options, (B) the extent to
which the transferability of shares of Stock issued or transferred pursuant to
any Award is restricted, (C) except as otherwise provided herein, the effect of
termination of employment, or the service relationship with the Company, of a
Participant on the Award, and (D) the effect of approved leaves of absence
(consistent with any applicable regulations of the Internal Revenue Service);

 

5

--------------------------------------------------------------------------------


 

(v) accelerate the time of vesting or exercisability of any Award that has been
granted; (vi) construe the respective Award agreements and the Plan; (vii) make
determinations of the Fair Market Value of the Stock pursuant to the Plan;
(viii) delegate its duties under the Plan (including, but not limited to, the
authority to grant Awards) to such agents as it may appoint from time to time,
provided that the Committee may not delegate its duties where such delegation
would violate state corporate law, or with respect to making Awards to, or
otherwise with respect to Awards granted to, Eligible Persons who are subject to
section 16(b) of the Exchange Act or who are Covered Employees receiving Awards
that are intended to constitute “performance-based compensation” within the
meaning of section 162(m) of the Code; (ix) subject to Section 10(c), terminate,
modify or amend the Plan; and (x) make all other determinations, perform all
other acts, and exercise all other powers and authority necessary or advisable
for administering the Plan, including the delegation of those ministerial acts
and responsibilities as the Committee deems appropriate.  Subject to Rule 16b-3
and section 162(m) of the Code, the Committee may correct any defect, supply any
omission, or reconcile any inconsistency in the Plan, in any Award, or in any
Award agreement in the manner and to the extent it deems necessary or desirable
to carry the Plan into effect, and the Committee shall be the sole and final
judge of that necessity or desirability.  The determinations of the Committee on
the matters referred to in this Section 3(a) shall be final and conclusive.

 

(b)                                 Manner of Exercise of Committee Authority. 
At any time that a member of the Committee is not a Qualified Member, any action
of the Committee relating to an Award granted or to be granted to an Eligible
Person who is then subject to section 16 of the Exchange Act in respect of the
Company, or relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of section 162(m) of the
Code and regulations thereunder, may be taken either (i) by a subcommittee,
designated by the Committee, composed solely of two or more Qualified Members,
or (ii) by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself or herself from such action; provided, however,
that, upon such abstention or recusal, the Committee remains composed solely of
two or more Qualified Members.  Such action, authorized by such a subcommittee
or by the Committee upon the abstention or recusal of such non-Qualified
Member(s), shall be the action of the Committee for purposes of this Plan.  Any
action of the Committee shall be final, conclusive and binding on all Persons,
including the Company, its Subsidiaries, stockholders, Participants,
Beneficiaries, and transferees under Section 10(a) hereof or other persons
claiming rights from or through a Participant.  The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee.  The
Committee may delegate to officers or managers of the Company or any of its
Subsidiaries, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent that such delegation
will not result in the loss of an exemption under Rule 16b-3(d)(1) for Awards
granted to Participants subject to section 16 of the Exchange Act in respect of
the Company and will not cause Awards intended to qualify as “performance-based
compensation” under section 162(m) of the Code to fail to so qualify.  The
Committee may appoint agents to assist it in administering the Plan.

 

(c)                                  Limitation of Liability.  The Committee and
each member thereof shall be entitled to, in good faith, rely or act upon any
report or other information furnished to him or her by any officer or employee
of the Company or any of its Subsidiaries, the Company’s legal

 

6

--------------------------------------------------------------------------------


 

counsel, independent auditors, consultants or any other agents assisting in the
administration of this Plan.  Members of the Committee and any officer or
employee of the Company or any of its Subsidiaries acting at the direction or on
behalf of the Committee shall not be personally liable for any action or
determination taken or made in good faith with respect to this Plan, and shall,
to the fullest extent permitted by law, be indemnified and held harmless by the
Company with respect to any such action or determination.

 

4.                                      Stock Subject to Plan.

 

(a)                                 Overall Number of Shares Available for
Delivery.  Subject to adjustment in a manner consistent with any adjustment made
pursuant to Section 9, the total number of shares of Stock reserved and
available for issuance in connection with Awards under this Plan shall not
exceed 10,000,000 shares, and such total will be available for the issuance of
Incentive Stock Options.

 

(b)                                 Application of Limitation to Grants of
Awards.  Subject to Section 4(c), no Award may be granted if the number of
shares of Stock to be delivered in connection with such Award exceeds the number
of shares of Stock remaining available under this Plan minus the number of
shares of Stock issuable in settlement of or relating to then-outstanding
Awards.  The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments if the number of shares of
Stock actually delivered differs from the number of shares previously counted in
connection with an Award.

 

(c)                                  Availability of Shares Not Issued under
Awards.  Shares of Stock subject to an Award under this Plan that expire or are
canceled, forfeited, exchanged, settled in cash or otherwise terminated,
including (i) shares forfeited with respect to Restricted Stock, (ii) the number
of shares withheld in payment of any exercise or purchase price of an Award or
taxes relating to Awards, and (iii) the number of shares surrendered in payment
of any exercise or purchase price of an Award or taxes relating to any Award,
will again be available for Awards under this Plan, except that if any such
shares could not again be available for Awards to a particular Participant under
any applicable law or regulation, such shares shall be available exclusively for
Awards to Participants who are not subject to such limitation.

 

(d)                                 Stock Offered.  The shares to be delivered
under the Plan shall be made available from (i) authorized but unissued shares
of Stock, (ii) Stock held in the treasury of the Company, or (iii) previously
issued shares of Stock reacquired by the Company, including shares purchased on
the open market.

 

5.                                      Eligibility; Per Person Award
Limitations.  Awards may be granted under this Plan only to Persons who are
Eligible Persons at the time of grant thereof.  In each calendar year, during
any part of which this Plan is in effect, a Covered Employee may not be granted
(a) Awards (other than Awards designated to be paid only in cash or the
settlement of which is not based on a number of shares of Stock) relating to
more than 500,000 shares of Stock, subject to adjustment in a manner consistent
with any adjustment made pursuant to Section 9 and (b) Awards designated to be
paid only in cash, or the settlement of which is not based on a number of shares
of Stock, having a value determined on the date of grant in excess of
$6,000,000.

 

7

--------------------------------------------------------------------------------


 

6.                                      Specific Terms of Awards.

 

(a)                                 General.  Awards may be granted on the terms
and conditions set forth in this Section 6.  In addition, the Committee may
impose on any Award or the exercise thereof, at the date of grant or thereafter
(subject to Section 10(c)), such additional terms and conditions, not
inconsistent with the provisions of this Plan, as the Committee shall determine,
including terms requiring forfeiture of Awards in the event of termination of
employment by the Participant, or termination of the Participant’s service
relationship with the Company, and terms permitting a Participant to make
elections relating to his or her Award.  The Committee shall retain full power
and discretion to accelerate, waive or modify, at any time, any term or
condition of an Award that is not mandatory under this Plan; provided, however,
that the Committee shall not have any discretion to accelerate, waive or modify
any term or condition of an Award that is intended to qualify as
“performance-based compensation” for purposes of section 162(m) of the Code if
such discretion would cause the Award to not so qualify or to accelerate the
terms of payment of any Award that provides for a deferral of compensation under
the Nonqualified Deferred Compensation Rules if such acceleration would subject
a Participant to additional taxes under the Nonqualified Deferred Compensation
Rules.

 

(b)                                 Options.  The Committee is authorized to
grant Options to Eligible Persons on the following terms and conditions:

 

(i)                                     Exercise Price.  Each Option agreement
shall state the exercise price per share of Stock (the “Exercise Price”);
provided, however, that the Exercise Price per share of Stock subject to an ISO
shall not be less than the greater of (A) the par value per share of the Stock
or (B) 100% of the Fair Market Value per share of the Stock as of the date of
grant of the Option (or in the case of an individual who owns stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company or its parent or any subsidiary, 110% of the Fair Market Value
per share of the Stock on the date of grant).

 

(ii)                                  Time and Method of Exercise.  The
Committee shall determine the time or times at which or the circumstances under
which an Option may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the
methods by which such Exercise Price may be paid or deemed to be paid, the form
of such payment, including without limitation cash, Stock, other Awards or
awards granted under other plans of the Company or any Subsidiary, or other
property (including notes or other contractual obligations of Participants to
make payment on a deferred basis), and the methods by or forms in which Stock
will be delivered or deemed to be delivered to Participants, including, but not
limited to, the delivery of Restricted Stock subject to Section 6(d).  In the
case of an exercise whereby the Exercise Price is paid with Stock, such Stock
shall be valued as of the date of exercise.

 

(iii)                               ISOs.  The terms of any ISO granted under
this Plan shall comply in all respects with the provisions of section 422 of the
Code.  Except as otherwise provided in Section 9, no term of this Plan relating
to ISOs (including any SAR in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under this Plan be
exercised, so as to disqualify either this Plan or any ISO under section 422 of
the Code, unless the Participant has first requested the change that will result
in such disqualification.  ISOs shall

 

8

--------------------------------------------------------------------------------


 

not be granted more than ten years after the earlier of the adoption of this
Plan or the approval of this Plan by the Company’s stockholders. Notwithstanding
the foregoing, the Fair Market Value of shares of Stock subject to an ISO and
the aggregate Fair Market Value of shares of stock of any parent or subsidiary
corporation (within the meaning of sections 424(e) and (f) of the Code) subject
to any other ISO (within the meaning of section 422 of the Code)) of the Company
or a parent or subsidiary corporation (within the meaning of sections 424(e) and
(f) of the Code) that first becomes purchasable by a Participant in any calendar
year may not (with respect to that Participant) exceed $100,000, or such other
amount as may be prescribed under section 422 of the Code or applicable
regulations or rulings from time to time.  As used in the previous sentence,
Fair Market Value shall be determined as of the date the ISOs are granted. 
Failure to comply with this provision shall not impair the enforceability or
exercisability of any Option, but shall cause the excess amount of shares to be
reclassified in accordance with the Code.

 

(c)                                  Stock Appreciation Rights.  The Committee
is authorized to grant SARs to Eligible Persons on the following terms and
conditions:

 

(i)                                     Right to Payment.  An SAR shall confer
on the Participant to whom it is granted a right to receive, upon exercise
thereof, the excess of (A) the Fair Market Value of one share of Stock on the
date of exercise over (B) the grant price of the SAR as determined by the
Committee.

 

(ii)                                  Rights Related to Options.  An SAR granted
pursuant to an Option shall entitle a Participant, upon exercise, to surrender
that Option or any portion thereof, to the extent unexercised, and to receive
payment of an amount computed pursuant to Section 6(c)(ii)(B).  That Option
shall then cease to be exercisable to the extent surrendered.  SARs granted in
connection with an Option shall be subject to the terms of the Award agreement
governing the Option, which shall comply with the following provisions in
addition to those applicable to Options:

 

(A)                               An SAR granted in connection with an Option
shall be exercisable only at such time or times and only to the extent that the
related Option is exercisable and shall not be transferable except to the extent
that the related Option is transferable.

 

(B)                               Upon the exercise of an SAR related to an
Option, a Participant shall be entitled to receive payment from the Company of
an amount determined by multiplying:

 

(1)                                 the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by

 

(2)                                 the number of shares as to which that SAR
has been exercised.

 

(iii)                               Right Without Option.  An SAR granted
independent of an Option shall be exercisable as determined by the Committee and
set forth in the Award agreement governing the SAR, which Award agreement shall
comply with the following provisions:

 

9

--------------------------------------------------------------------------------


 

(A)                               Each Award agreement shall state the total
number of shares of Stock to which the SAR relates.

 

(B)                               Each Award agreement shall state the time or
periods in which the right to exercise the SAR or a portion thereof shall vest
and the number of shares of Stock for which the right to exercise the SAR shall
vest at each such time or period.

 

(C)                               Each Award agreement shall state the date at
which the SARs shall expire if not previously exercised.

 

(D)                               Each SAR shall entitle a Participant, upon
exercise thereof, to receive payment of an amount determined by multiplying:

 

(1)                                 the difference obtained by subtracting the
Fair Market Value of a share of Stock on the date of grant of the SAR from the
Fair Market Value of a share of Stock on the date of exercise of that SAR, by

 

(2)                                 the number of shares as to which the SAR has
been exercised.

 

(iv)                              Terms.  Except as otherwise provided herein,
the Committee shall determine at the date of grant or thereafter, the time or
times at which and the circumstances under which an SAR may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not an SAR
shall be in tandem or in combination with any other Award, and any other terms
and conditions of any SAR.  SARs may be either freestanding or in tandem with
other Awards.

 

(d)                                 Restricted Stock.  The Committee is
authorized to grant Restricted Stock to Eligible Persons on the following terms
and conditions:

 

(i)                                     Grant and Restrictions.  Restricted
Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter.  During the restricted period
applicable to the Restricted Stock, the Restricted Stock may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant.

 

(ii)                                  Certificates for Stock.  Restricted Stock
granted under this Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing Restricted Stock are registered in the
name of the Participant, the Committee may require that such certificates bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

 

10

--------------------------------------------------------------------------------


 

(iii)                               Dividends and Splits.  As a condition to the
grant of an Award of Restricted Stock, the Committee may require or permit a
Participant to elect that any cash dividends paid on a share of Restricted Stock
be automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards under this Plan or deferred without interest
to the date of vesting of the associated Award of Restricted Stock; provided,
that, to the extent applicable, any such election shall comply with the
Nonqualified Deferred Compensation Rules.  Unless otherwise determined by the
Committee, Stock distributed in connection with a Stock split or Stock dividend,
and other property (other than cash) distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed.

 

(e)                                  Restricted Stock Units.  The Committee is
authorized to grant Restricted Stock Units, which are rights to receive Stock or
cash (or a combination thereof) at the end of a specified deferral period (which
may or may not be coterminous with the vesting schedule of the Award), to
Eligible Persons, subject to the following terms and conditions:

 

(i)                                     Award and Restrictions.  Settlement of
an Award of Restricted Stock Units shall occur upon expiration of the deferral
period specified for such Restricted Stock Unit by the Committee (or, if
permitted by the Committee, as elected by the Participant).  In addition,
Restricted Stock Units shall be subject to such restrictions (which may include
a risk of forfeiture) as the Committee may impose, if any, which restrictions
may lapse at the expiration of the deferral period or at earlier specified times
(including based on achievement of performance goals and/or future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine.  Restricted Stock Units shall be satisfied by the
delivery of cash or Stock in the amount equal to the Fair Market Value of the
specified number of shares of Stock covered by the Restricted Stock Units, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter.

 

(ii)                                  Dividend Equivalents.  Unless otherwise
determined by the Committee at date of grant, Dividend Equivalents on the
specified number of shares of Stock covered by an Award of Restricted Stock
Units shall be either (A) paid with respect to such Restricted Stock Units on
the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends, or (B) deferred with
respect to such Restricted Stock Units and the amount or value thereof
automatically deemed reinvested in additional Restricted Stock Units.

 

(f)                                   Bonus Stock and Awards in Lieu of
Obligations.  The Committee is authorized to grant Stock as a bonus, or to grant
Stock or other Awards in lieu of obligations to pay cash or deliver other
property under this Plan or under other plans or compensatory arrangements,
provided that, in the case of Participants subject to section 16 of the Exchange
Act, the amount of such grants remains within the discretion of the Committee to
the extent necessary to ensure that acquisitions of Stock or other Awards are
exempt from liability under section 16(b) of the Exchange Act.  Stock or Awards
granted hereunder shall be subject to such other terms as shall be determined by
the Committee.  In the case of any grant of Stock to an officer of the Company
or any of its Subsidiaries in lieu of salary or other cash compensation, the
number of shares granted in place of such compensation shall be reasonable, as
determined by the Committee.

 

11

--------------------------------------------------------------------------------


 

(g)                                  Dividend Equivalents.  The Committee is
authorized to grant Dividend Equivalents to a Participant, entitling the
Participant to receive cash, Stock, other Awards, or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.  Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award.  The Committee may
provide that Dividend Equivalents shall be paid or distributed when accrued or
shall be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles, and subject to such restrictions on transferability and
risks of forfeiture, as the Committee may specify.

 

(h)                                 Other Awards.  The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, as deemed by the
Committee to be consistent with the purposes of this Plan, including without
limitation convertible or exchangeable debt securities, other rights convertible
or exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Subsidiaries
of the Company.  The Committee shall determine the terms and conditions of such
other Stock-Based Awards.  Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine.  Cash awards, as an element of or supplement to
any other Award under this Plan, may also be granted pursuant to this Section
6(h).

 

7.                                      Certain Provisions Applicable to Awards.

 

(a)                                 Termination of Employment.  Except as
provided herein, the treatment of an Award upon a termination of employment or
any other service relationship by and between a Participant and the Company or
any Subsidiary shall be specified in the agreement controlling such Award.

 

(b)                                 Stand-Alone, Additional, Tandem, and
Substitute Awards.  Awards granted under this Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, or any of its Subsidiaries, or of any business entity to be
acquired by the Company or any of its Subsidiaries, or any other right of an
Eligible Person to receive payment from the Company or any of its Subsidiaries. 
Such additional, tandem and substitute or exchange Awards may be granted at any
time.  If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award in consideration for
the grant of the new Award.  Awards under this Plan may be granted in lieu of
cash compensation, including in lieu of cash amounts payable under other plans
of the Company or any of its Subsidiaries, in which the value of Stock subject
to the Award is equivalent in value to the cash compensation, or in which the
exercise price, grant price or purchase price of the Award in the nature of a
right that may be exercised is equal to the Fair Market Value of the underlying
Stock minus the value of the cash compensation surrendered.  Awards granted
pursuant to the preceding sentence shall be designed, awarded and settled in a

 

12

--------------------------------------------------------------------------------


 

manner that does not result in additional taxes under the Nonqualified Deferred
Compensation Rules.

 

(c)                                  Term of Awards.  Except as specified
herein, the term of each Award shall be for such period as may be determined by
the Committee; provided, that in no event shall the term of any Option or SAR
exceed a period of ten years (or such shorter term as may be required in respect
of an ISO under section 422 of the Code).

 

(d)                                 Form and Timing of Payment under Awards;
Deferrals.  Subject to the terms of this Plan and any applicable Award
agreement, payments to be made by the Company or any of its Subsidiaries upon
the exercise of an Option or other Award or settlement of an Award may be made
in such forms as the Committee shall determine, including without limitation
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis; provided, however, that
any such deferred payment will be set forth in the agreement evidencing such
Award and/or otherwise made in a manner that will not result in additional taxes
under the Nonqualified Deferred Compensation Rules.  Except as otherwise
provided herein, the settlement of any Award may be accelerated, and cash paid
in lieu of Stock in connection with such settlement, in the discretion of the
Committee or upon occurrence of one or more specified events (in addition to a
Change in Control).  Installment or deferred payments may be required by the
Committee (subject to Section 10(c) of this Plan, including the consent
provisions thereof in the case of any deferral of an outstanding Award not
provided for in the original Award agreement) or permitted at the election of
the Participant on terms and conditions established by the Committee and in
compliance with the Nonqualified Deferred Compensation Rules.  Payments may
include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock.  Any deferral shall only be allowed as
is provided in a separate deferred compensation plan adopted by the Company and
shall be made pursuant to the Nonqualified Deferred Compensation Rules.  This
Plan shall not constitute an “employee benefit plan” for purposes of section
3(3) of the Employee Retirement Income Security Act of 1974, as amended.

 

(e)                                  Exemptions from Section 16(b) Liability. 
It is the intent of the Company that the grant of any Awards to or other
transaction by a Participant who is subject to section 16 of the Exchange Act
shall be exempt from such section pursuant to an applicable exemption (except
for transactions acknowledged in writing to be non-exempt by such Participant). 
Accordingly, if any provision of this Plan or any Award agreement does not
comply with the requirements of Rule 16b-3 as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under section 16(b) of the Exchange Act.

 

(f)                                   Non-Competition Agreement.  Each
Participant to whom an Award is granted under this Plan may be required to agree
in writing as a condition to the granting of such Award not to engage in conduct
in competition with the Company or any of its Subsidiaries for a period after
the termination of such Participant’s employment with the Company and its
Subsidiaries as determined by the Committee (a “Non-Competition Agreement”);
provided,

 

13

--------------------------------------------------------------------------------


 

however, to the extent a legally binding right to an Award within the meaning of
the Nonqualified Deferred Compensation Rules is created with respect to a
Participant, the Non-Competition Agreement must be entered into by such
Participant within 30 days following the creation of such legally binding right.

 

8.                                      Performance and Annual Incentive Awards.

 

(a)                                 Performance Conditions.  The right of an
Eligible Person to receive a grant, and the right of a Participant to exercise
or receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee. 
The Committee may use such business criteria and other measures of performance
as it may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
Award subject to performance conditions, except as limited under Sections 8(b)
and 8(c) hereof in the case of a Performance Award or Annual Incentive Award
intended to qualify under section 162(m) of the Code.

 

(b)                                 Performance Awards Granted to Designated
Covered Employees.  If the Committee determines that a Performance Award to be
granted to an Eligible Person who is designated by the Committee as likely to be
a Covered Employee should qualify as “performance-based compensation” for
purposes of section 162(m) of the Code, the grant, exercise and/or settlement of
such Performance Award may be contingent upon achievement of preestablished
performance goals and other terms set forth in this Section 8(b).

 

(i)                                     Performance Goals Generally.  The
performance goals for such Performance Awards shall consist of one or more
business criteria or individual performance criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 8(b).  Performance goals shall be
objective and shall otherwise meet the requirements of section 162(m) of the
Code and regulations thereunder (including Treasury Regulation §1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain” at the time the Committee
actually establishes the performance goal or goals.  The Committee may determine
that such Performance Awards shall be granted, exercised, and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards.  Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants.

 

(ii)                                  Business and Individual Performance
Criteria

 

(A)                               Business Criteria.  One or more of the
following business criteria for the Company, on a consolidated basis, and/or for
specified Subsidiaries or business or geographical units of the Company (except
with respect to the total stockholder return and earnings per share criteria),
shall be used by the Committee in establishing performance goals for such
Performance Awards:  (1) earnings per share; (2) increase in revenues;
(3) increase in cash flow; (4) increase in cash flow from operations; (5)
increase in cash flow return; (6) return on net assets; (7) return on assets;
(8) return on investment; (9) return on capital; (10) return on equity;

 

14

--------------------------------------------------------------------------------


 

(11) economic value added; (12) operating margin; (13) contribution margin; (14)
net income; (15) net income per share; (16) pretax earnings; (17) pretax
earnings before interest, depreciation and amortization; (18) pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (19) total stockholder return; (20) debt
reduction; (21) market share; (22) change in the Fair Market Value of the Stock;
(23) operating income; (24) lease operating expenses; and (25) any of the above
goals determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of comparable companies. The Committee may exclude the impact of any of the
following events or occurrences which the Committee determines should
appropriately be excluded: (a) asset write-downs; (b) litigation, claims,
judgments or settlements; (c) the effect of changes in tax law or other such
laws or regulations affecting reported results; (d) accruals for reorganization
and restructuring programs; (e) any extraordinary, unusual or nonrecurring items
as described in the Accounting Standards Codification Topic 225, as the same may
be amended or superseded from time to time; (f) any change in accounting
principles as defined in the Accounting Standards Codification Topic 250, as the
same may be amended or superseded from time to time; (g) any loss from a
discontinued operation as described in the Accounting Standards Codification
Topic 360, as the same may be amended or superseded from time to time; (h)
goodwill impairment charges; (i) operating results for any business acquired
during the calendar year; (j) third party expenses associated with any
acquisition by us or any subsidiary; and (k) to the extent set forth with
reasonable particularity in connection with the establishment of performance
goals, any other extraordinary events or occurrences identified by the
Committee.  One or more of the foregoing business criteria shall also be
exclusively used in establishing performance goals for Annual Incentive Awards
granted to a Covered Employee under Section 8(c) hereof that are intended to
qualify as “performance-based compensation” under section 162(m) of the Code.

 

(B)                               Individual Performance Criteria.  The grant,
exercise and/or settlement of Performance Awards may also be contingent upon
individual performance goals established by the Committee.  If required for
compliance with section 162(m) of the Code, such criteria shall be approved by
the stockholders of the Company.

 

(iii)                               Performance Period; Timing for Establishing
Performance Goals.  Achievement of performance goals in respect of such
Performance Awards shall be measured over a performance period of up to ten
years, as specified by the Committee.  Performance goals shall be established
not later than 90 days after the beginning of any performance period applicable
to such Performance Awards, or at such other date as may be required or
permitted for “performance-based compensation” under section 162(m) of the Code.

 

(iv)                              Performance Award Pool.  The Committee may
establish a Performance Award pool, which shall be an unfunded pool, for
purposes of measuring performance of the Company in connection with Performance
Awards.  The amount of such Performance Award pool shall be based upon the
achievement of a performance goal or goals based on one or more of the criteria
set forth in Section 8(b)(ii) hereof during the given performance period, as
specified by the Committee in accordance with Section 8(b)(iii) hereof.  The
Committee may specify the amount of the Performance Award pool as a percentage
of any

 

15

--------------------------------------------------------------------------------


 

of such criteria, a percentage thereof in excess of a threshold amount, or as
another amount which need not bear a strictly mathematical relationship to such
criteria.

 

(v)                                 Settlement of Performance Awards; Other
Terms.  After the end of each performance period, the Committee shall determine
the amount, if any, of (A) the Performance Award pool, and the maximum amount of
the potential Performance Award payable to each Participant in the Performance
Award pool, or (B) the amount of the potential Performance Award otherwise
payable to each Participant.  Settlement of such Performance Awards shall be in
cash, Stock, other Awards or other property, in the discretion of the
Committee.  The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with such Performance Awards, but
may not exercise discretion to increase any such amount payable to a Covered
Employee in respect of a Performance Award subject to this Section 8(b).  The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant prior to the end of a performance period or settlement of
Performance Awards.

 

(c)                                  Annual Incentive Awards Granted to
Designated Covered Employees.  If the Committee determines that an Annual
Incentive Award to be granted to an Eligible Person who is designated by the
Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of section 162(m) of the Code, the
grant, exercise and/or settlement of such Annual Incentive Award shall be
contingent upon achievement of preestablished performance goals and other terms
set forth in this Section 8(c).

 

(i)                                     Potential Annual Incentive Awards.  Not
later than the end of the 90th day of each applicable year, or at such other
date as may be required or permitted in the case of Awards intended to be
“performance-based compensation” under section 162(m) of the Code, the Committee
shall determine the Eligible Persons who will potentially receive Annual
Incentive Awards, and the amounts potentially payable thereunder, for that
fiscal year, either out of an Annual Incentive Award pool established by such
date under Section 8(c)(ii) hereof or as individual Annual Incentive Awards. 
The amount potentially payable, with respect to Annual Incentive Awards, shall
be based upon the achievement of a performance goal or goals based on one or
more of the business criteria set forth in Section 8(b)(ii) hereof in the given
performance year, as specified by the Committee.

 

(ii)                                  Annual Incentive Award Pool.  The
Committee may establish an Annual Incentive Award pool, which shall be an
unfunded pool, for purposes of measuring performance of the Company in
connection with Annual Incentive Awards.  The amount of such Annual Incentive
Award pool shall be based upon the achievement of a performance goal or goals
based on one or more of the business criteria set forth in
Section 8(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 8(b)(iii) hereof.  The Committee may
specify the amount of the Annual Incentive Award pool as a percentage of any of
such business criteria, a percentage thereof in excess of a threshold amount, or
as another amount which need not bear a strictly mathematical relationship to
such business criteria.

 

(iii)                               Payout of Annual Incentive Awards.  After
the end of each applicable year, the Committee shall determine the amount, if
any, of (A) the Annual Incentive

 

16

--------------------------------------------------------------------------------


 

Award pool, and the maximum amount of the potential Annual Incentive Award
payable to each Participant in the Annual Incentive Award pool, or (A) the
amount of the potential Annual Incentive Award otherwise payable to each
Participant.  The Committee may, in its discretion, determine that the amount
payable to any Participant as a final Annual Incentive Award shall be reduced
from the amount of his or her potential Annual Incentive Award, including a
determination to make no final Award whatsoever, but may not exercise discretion
to increase any such amount in the case of an Annual Incentive Award intended to
qualify under section 162(m) of the Code.  The Committee shall specify the
circumstances in which an Annual Incentive Award shall be paid or forfeited in
the event of termination of employment by the Participant prior to the end of
the applicable year or settlement of such Annual Incentive Award.

 

(d)                                 Written Determinations.  All determinations
by the Committee as to the establishment of performance goals, the amount of any
Performance Award pool or potential individual Performance Awards, the
achievement of performance goals relating to and final settlement of Performance
Awards under Section 8(b), the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards, the achievement of performance
goals relating to and final settlement of Annual Incentive Awards under
Section 8(c) shall be made in writing in the case of any Award intended to
qualify under section 162(m) of the Code.  The Committee may not delegate any
responsibility relating to such Performance Awards or Annual Incentive Awards.

 

(e)                                  Status of Section 8(b) and
Section 8(c) Awards under Section 162(m) of the Code.  It is the intent of the
Company that Performance Awards and Annual Incentive Awards under Sections
8(b) and 8(c) hereof granted to Persons who are designated by the Committee as
likely to be Covered Employees within the meaning of section 162(m) of the Code
and the regulations thereunder (including Treasury Regulation §1.162-27 and
successor regulations thereto) shall, if so designated by the Committee,
constitute “performance-based compensation” within the meaning of section
162(m) of the Code and regulations thereunder.  Accordingly, the terms of
Sections 8(b), (c), (d) and (e), including the definitions of Covered Employee
and other terms used therein, shall be interpreted in a manner consistent with
section 162(m) of the Code and regulations thereunder.  The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Eligible Person will be a Covered Employee with respect to a fiscal year
that has not yet been completed, the term Covered Employee as used herein shall
mean only a Person designated by the Committee, at the time of grant of a
Performance Award or an Annual Incentive Award, who is likely to be a Covered
Employee with respect to that fiscal year.  If any provision of this Plan as in
effect on the date of adoption of any agreements relating to Performance Awards
or Annual Incentive Awards that are designated as intended to comply with
section 162(m) of the Code does not comply or is inconsistent with the
requirements of section 162(m) of the Code or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

 

9.                                      Subdivision or Consolidation;
Recapitalization; Change in Control; Reorganization.

 

(a)                                 Existence of Plans and Awards.  The
existence of this Plan and the Awards granted hereunder shall not affect in any
way the right or power of the Board or the

 

17

--------------------------------------------------------------------------------


 

stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities ahead of or affecting Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale, lease, exchange or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding.  In no event will any action taken by the Committee
pursuant to this Section 9 result in the creation of deferred compensation
within the meaning of section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

(b)                                 Subdivision or Consolidation of Shares.  The
terms of an Award and the number of shares of Stock authorized pursuant to
Section 4 for issuance under the Plan shall be subject to adjustment from time
to time, in accordance with the following provisions:

 

(i)                                     If at any time, or from time to time,
the Company shall subdivide as a whole (by reclassification, by a Stock split,
by the issuance of a distribution on Stock payable in Stock, or otherwise) or in
the event the Company distributes an extraordinary cash dividend the number of
shares of Stock then outstanding into a greater number of shares of Stock, then,
as appropriate, (A) the maximum number of shares of Stock available for the Plan
or in connection with Awards as provided in Sections 4 and 5 shall be increased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be increased proportionately, and (C) the price
(including the exercise price) for each share of Stock (or other kind of shares
or securities) subject to then outstanding Awards shall be reduced
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

 

(ii)                                  If at any time, or from time to time, the
Company shall consolidate as a whole (by reclassification, by reverse Stock
split, or otherwise) the number of shares of Stock then outstanding into a
lesser number of shares of Stock, (A) the maximum number of shares of Stock for
the Plan or available in connection with Awards as provided in Sections 4 and 5
shall be decreased proportionately, and the kind of shares or other securities
available for the Plan shall be appropriately adjusted, (B) the number of shares
of Stock (or other kind of shares or securities) that may be acquired under any
then outstanding Award shall be decreased proportionately, and (C) the price
(including the exercise price) for each share of Stock (or other kind of shares
or securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

 

(iii)                               Whenever the number of shares of Stock
subject to outstanding Awards and the price for each share of Stock subject to
outstanding Awards are required to be adjusted as provided in this Section 9(b),
the Committee shall promptly prepare a notice setting forth, in reasonable
detail, the event requiring adjustment, the amount of the adjustment, the method
by which such adjustment was calculated, and the change in price and the number
of shares of Stock, other securities, cash, or property purchasable subject to
each Award after giving effect to the adjustments.  The Committee shall promptly
provide each affected Participant with such notice.

 

18

--------------------------------------------------------------------------------


 

(iv)                              Adjustments under Sections 9(b)(i) and
(ii) shall be made by the Committee, and its determination as to what
adjustments shall be made and the extent thereof shall be final, binding, and
conclusive.  No fractional interest shall be issued under the Plan on account of
any such adjustments.

 

(c)                                  Corporate Recapitalization.  If the Company
recapitalizes, reclassifies its capital stock, or otherwise changes its capital
structure (a “recapitalization”) without the occurrence of a Change in Control,
the number and class of shares of Stock covered by an Option or an SAR
theretofore granted shall be adjusted so that such Option or SAR shall
thereafter cover the number and class of shares of stock and securities to which
the holder would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the holder had
been the holder of record of the number of shares of Stock then covered by such
Option or SAR and the share limitations provided in Sections 4 and 5 shall be
adjusted in a manner consistent with the recapitalization.

 

(d)                                 Additional Issuances.  Except as
hereinbefore expressly provided, the issuance by the Company of shares of stock
of any class or securities convertible into shares of stock of any class, for
cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock subject to
Awards theretofore granted or the purchase price per share, if applicable.

 

(e)                                  Change in Control.  Upon a Change in
Control the Committee, acting in its sole discretion without the consent or
approval of any holder, shall affect one or more of the following alternatives,
which may vary among individual holders and which may vary among Options or SARs
(collectively “Grants”) held by any individual holder: (i) accelerate the time
at which Grants then outstanding may be exercised so that such Grants may be
exercised in full for a limited period of time on or before a specified date
(before or after such Change in Control) fixed by the Committee, after which
specified date all unexercised Grants and all rights of holders thereunder shall
terminate, (ii) require the mandatory surrender to the Company by selected
holders of some or all of the outstanding Grants held by such holders
(irrespective of whether such Grants are then exercisable under the provisions
of this Plan) as of a date, before or after such Change in Control, specified by
the Committee, in which event the Committee shall thereupon cancel such Grants
and pay to each holder an amount of cash (or other consideration including
securities or other property) per share equal to the excess, if any, of the
amount calculated in Section 9(f) (the “Change in Control Price”) of the shares
subject to such Grants over the Exercise Price(s) under such Grants for such
shares (except that to the extent the Exercise Price under any such Grant is
equal to or exceeds the Change in Control Price, in which case no amount shall
be payable with respect to such Grant), or (iii) make such adjustments to Grants
then outstanding as the Committee deems appropriate to reflect such Change in
Control; provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary to Grants then outstanding; provided,
further, however, that the right to make such adjustments shall include, but not
require or be limited to, the modification of Grants such that the holder of the
Grant shall be entitled to purchase or receive (in lieu of the total number of
shares of Stock as to which an Option or SAR is exercisable (the “Total Shares”)
or other

 

19

--------------------------------------------------------------------------------


 

consideration that the holder would otherwise be entitled to purchase or receive
under the Grant (the “Total Consideration”)), the number of shares of stock,
other securities, cash or property to which the Total Consideration would have
been entitled to in connection with the Change in Control (A) (in the case of
Options), at an aggregate exercise price equal to the exercise price that would
have been payable if the Total Shares had been purchased upon the exercise of
the Grant immediately before the consummation of the Change in Control and
(B) in the case of SARs, if the SARs had been exercised immediately before the
occurrence of the Change in Control.

 

(f)                                   Change in Control Price.  The “Change in
Control Price” shall equal the amount determined in the following clause (i),
(ii), (iii), (iv) or (v), whichever is applicable, as follows:  (i) the price
per share offered to holders of Stock in any merger or consolidation, (ii) the
per share Fair Market Value of the Stock immediately before the Change in
Control without regard to assets sold in the Change in Control and assuming the
Company has received the consideration paid for the assets in the case of a sale
of the assets, (iii) the amount distributed per share of Stock in a dissolution
transaction, (iv) the price per share offered to holders of Stock in any tender
offer or exchange offer whereby a Change in Control takes place, or (v) if such
Change in Control occurs other than pursuant to a transaction described in
clauses (i), (ii), (iii), or (iv) of this Section 9(f), the Fair Market Value
per share of the Stock that may otherwise be obtained with respect to such
Grants or to which such Grants track, as determined by the Committee as of the
date determined by the Committee to be the date of cancellation and surrender of
such Grants.  In the event that the consideration offered to stockholders of the
Company in any transaction described in this Section 9(f) or in
Section 9(e) consists of anything other than cash, the Committee shall determine
the fair cash equivalent of the portion of the consideration offered which is
other than cash and such determination shall be binding on all affected
Participants to the extent applicable to Awards held by such Participants.

 

(g)                                  Impact of Corporate Events on Awards
Generally.  In the event of a Change in Control or changes in the outstanding
Stock by reason of a recapitalization, reorganization, merger, consolidation,
combination, exchange or other relevant change in capitalization occurring after
the date of the grant of any Award and not otherwise provided for by this
Section 9, any outstanding Awards and any Award agreements evidencing such
Awards shall be subject to adjustment by the Committee at its discretion, which
adjustment may, in the Committee’s discretion, be described in the Award
agreement and may include, but not be limited to, adjustments as to the number
and price of shares of Stock or other consideration subject to such Awards,
accelerated vesting (in full or in part) of such Awards, conversion of such
Awards into awards denominated in the securities or other interests of any
successor Person, or the cash settlement of such Awards in exchange for the
cancellation thereof.  In the event of any such change in the outstanding Stock,
the aggregate number of shares of Stock available under this Plan may be
appropriately adjusted by the Committee, whose determination shall be
conclusive.

 

20

--------------------------------------------------------------------------------


 

10.                               General Provisions.

 

(a)                                 Transferability.

 

(i)                                     Permitted Transferees.  The Committee
may, in its discretion, permit a Participant to transfer all or any portion of
an Option or SAR, or authorize all or a portion of an Option or SAR to be
granted to an Eligible Person to be on terms which permit transfer by such
Participant; provided that, in either case the transferee or transferees must be
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, in each case with respect to the Participant, an individual
sharing the Participant’s household (other than a tenant or employee of the
Company), a trust in which any of the foregoing individuals have more than fifty
percent of the beneficial interest, a foundation in which any of the foregoing
individuals (or the Participant) control the management of assets, and any other
entity in which any of the foregoing individuals (or the Participant) own more
than fifty percent of the voting interests (collectively, “Permitted
Transferees”); provided further that, (X) there may be no consideration for any
such transfer and (Y) subsequent transfers of Options or SARs transferred as
provided above shall be prohibited except subsequent transfers back to the
original holder of the Option or SAR and transfers to other Permitted
Transferees of the original holder.  Agreements evidencing Options or SARs with
respect to which such transferability is authorized at the time of grant must be
approved by the Committee, and must expressly provide for transferability in a
manner consistent with this Section 10(a)(i).

 

(ii)                                  Qualified Domestic Relations Orders.  An
Option, Stock Appreciation Right, Restricted Stock Unit Award, Restricted Stock
Award or other Award may be transferred, to a Permitted Transferee, pursuant to
a domestic relations order entered or approved by a court of competent
jurisdiction upon delivery to the Company of written notice of such transfer and
a certified copy of such order.

 

(iii)                               Other Transfers.  Except as expressly
permitted by Sections 10(a)(i) and 10(a)(ii), Awards shall not be transferable
other than by will or the laws of descent and distribution. Notwithstanding
anything to the contrary in this Section 10, an Incentive Stock Option shall not
be transferable other than by will or the laws of descent and distribution.

 

(iv)                              Effect of Transfer.  Following the transfer of
any Award as contemplated by Sections 10(a)(i), 10(a)(ii) and 10(a)(iii),
(A) such Award shall continue to be subject to the same terms and conditions as
were applicable immediately prior to transfer, provided that the term
“Participant” shall be deemed to refer to the Permitted Transferee, the
recipient under a qualified domestic relations order, or the estate or heirs of
a deceased Participant or other transferee, as applicable, to the extent
appropriate to enable the Participant to exercise the transferred Award in
accordance with the terms of this Plan and applicable law and (B) the provisions
of the Award relating to exercisability shall continue to be applied with
respect to the original Participant and, following the occurrence of any
applicable events described therein the Awards shall be exercisable by the
Permitted Transferee, the recipient under a qualified domestic relations order,
or the estate or heirs of a deceased Participant, as applicable, only to the
extent and for the periods that would have been applicable in the absence of the
transfer.

 

(v)                                 Procedures and Restrictions.  Any
Participant desiring to transfer an Award as permitted under Sections 10(a)(i),
10(a)(ii) or 10(a)(iii) shall make application

 

21

--------------------------------------------------------------------------------


 

therefor in the manner and time specified by the Committee and shall comply with
such other requirements as the Committee may require to assure compliance with
all applicable securities laws.  The Committee shall not give permission for
such a transfer if (A) it would give rise to short swing liability under section
16(b) of the Exchange Act or (B) it may not be made in compliance with all
applicable federal, state and foreign securities laws.

 

(vi)                              Registration.  To the extent the issuance to
any Permitted Transferee of any shares of Stock issuable pursuant to Awards
transferred as permitted in this Section 10(a) is not registered pursuant to the
effective registration statement of the Company generally covering the shares to
be issued pursuant to this Plan to initial holders of Awards, the Company shall
not have any obligation to register the issuance of any such shares of Stock to
any such transferee.

 

(b)                                 Taxes.  The Company and any of its
Subsidiaries are authorized to withhold from any Award granted, or any payment
relating to an Award under this Plan, including from a distribution of Stock,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award.  This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Participant’s tax obligations, either on a mandatory or
elective basis in the discretion of the Committee.

 

(c)                                  Changes to this Plan and Awards.  The Board
may amend, alter, suspend, discontinue or terminate this Plan or the Committee’s
authority to grant Awards under this Plan without the consent of stockholders or
Participants, except that any amendment or alteration to this Plan, including
any increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to this
Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award.  The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate any Award theretofore granted and any Award
agreement relating thereto, except as otherwise provided in this Plan; provided,
however, that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award.  For purposes of clarity, any adjustments made to Awards pursuant to
Section 9 will be deemed not to materially and adversely affect the rights of
any Participant under any previously granted and outstanding Award and therefore
may be made without the consent of affected Participants.

 

(d)                                 Limitation on Rights Conferred under Plan. 
Neither this Plan nor any action taken hereunder shall be construed as
(i) giving any Eligible Person or Participant the right to continue as an
Eligible Person or Participant or in the employ or service of the Company or any
of its Subsidiaries, (ii) interfering in any way with the right of the Company
or any of its Subsidiaries to terminate any Eligible Person’s or Participant’s
employment or service

 

22

--------------------------------------------------------------------------------


 

relationship at any time, (iii) giving an Eligible Person or Participant any
claim to be granted any Award under this Plan or to be treated uniformly with
other Participants and/or employees and/or other service providers, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.

 

(e)                                  Unfunded Status of Awards.  This Plan is
intended to constitute an “unfunded” plan for certain incentive awards.

 

(f)                                   Nonexclusivity of this Plan.  Neither the
adoption of this Plan by the Board nor its submission to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or a committee thereof to adopt such other incentive arrangements
as it may deem desirable, including incentive arrangements and awards which do
not qualify under section 162(m) of the Code.  Nothing contained in this Plan
shall be construed to prevent the Company or any of its Subsidiaries from taking
any corporate action which is deemed by the Company or such Subsidiary to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on this Plan or any Award made under this Plan. No employee,
beneficiary or other person shall have any claim against the Company or any of
its Subsidiaries as a result of any such action.

 

(g)                                  Fractional Shares.  No fractional shares of
Stock shall be issued or delivered pursuant to this Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(h)                                 Severability.  If any provision of this Plan
is held to be illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions hereof, but such provision shall be
fully severable and the Plan shall be construed and enforced as if the illegal
or invalid provision had never been included herein.  If any of the terms or
provisions of this Plan or any Award agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to section 16(b) of the Exchange Act) or section 422 of the Code (with
respect to Incentive Stock Options), then those conflicting terms or provisions
shall be deemed inoperative to the extent they so conflict with the requirements
of Rule 16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3) or
section 422 of the Code.  With respect to Incentive Stock Options, if this Plan
does not contain any provision required to be included herein under section 422
of the Code, that provision shall be deemed to be incorporated herein with the
same force and effect as if that provision had been set out at length herein;
provided, further, that, to the extent any Option that is intended to qualify as
an Incentive Stock Option cannot so qualify, that Option (to that extent) shall
be deemed an Option not subject to section 422 of the Code for all purposes of
the Plan.

 

(i)                                     Governing Law.  All questions arising
with respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware, without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law.  The obligation of the Company to sell and deliver
Stock hereunder

 

23

--------------------------------------------------------------------------------


 

is subject to applicable federal and state laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Stock.

 

(j)                                    Conditions to Delivery of Stock.  Nothing
herein or in any Award granted hereunder or any Award agreement shall require
the Company to issue any shares with respect to any Award if that issuance
would, in the opinion of counsel for the Company, constitute a violation of the
Securities Act or any similar or superseding statute or statutes, any other
applicable statute or regulation, or the rules of any applicable securities
exchange or securities association, as then in effect.  At the time of any
exercise of an Option or Stock Appreciation Right, or at the time of any grant
of a Restricted Stock Award, Restricted Stock Unit, or other Award the Company
may, as a condition precedent to the exercise of such Option or Stock
Appreciation Right or settlement of any Restricted Stock Award, Restricted Stock
Unit or other Award, require from the Participant (or in the event of his or her
death, his or her legal representatives, heirs, legatees, or distributees) such
written representations, if any, concerning the holder’s intentions with regard
to the retention or disposition of the shares of Stock being acquired pursuant
to the Award and such written covenants and agreements, if any, as to the manner
of disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act or any similar
or superseding statute or statutes, any other applicable state or federal
statute or regulation, or any rule of any applicable securities exchange or
securities association, as then in effect.  No Option or Stock Appreciation
Right shall be exercisable and no settlement of any Restricted Stock Award or
Restricted Stock Unit shall occur with respect to a Participant unless and until
the holder thereof shall have paid cash or property to, or performed services
for, the Company or any of its Subsidiaries that the Committee believes is equal
to or greater in value than the par value of the Stock subject to such Award.

 

(k)                                 Section 409A of the Code.  In the event that
any Award granted pursuant to this Plan provides for a deferral of compensation
within the meaning of the Nonqualified Deferred Compensation Rules, it is the
general intention, but not the obligation, of the Company to design such Award
to comply with the Nonqualified Deferred Compensation Rules and such Award
should be interpreted accordingly.

 

(l)                                     Plan Effective Date and Term.  This Plan
was adopted by the Board on the Effective Date.  No Awards may be granted under
this Plan on and after January 15, 2024.

 

24

--------------------------------------------------------------------------------